Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Leavitt, J.), rendered March 11, 1999, convicting him of sexual abuse in the first degree (nine counts) and endangering the welfare of a child (three counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The time frames for the crimes charged in the indictment, the longest of which was three months, were not excessive (see, People v Watt, 81 NY2d 772; People v Morris, 61 NY2d 290; People v Goulbourne, 199 AD2d 533).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Florio, H. Miller and Smith, JJ., concur.